                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,

                      Plaintiff,
                                                     Case No. 15-cv-1085-pp
       v.

BONDDESK GROUP, LLC, TRADEWEB
MARKETS LLC D/B/A TRADEWEB
DIRECT, FIDELITY GLOBAL BROKERAGE
GROUP, INC., FIDELITY BROKERAGE
SERVICES LLC, and NATIONAL FINANCIAL
SERVICES LLC,

                      Defendants.


ORDER GRANTING DEFENDANT FIDELITY’S MOTION FOR LEAVE TO FILE
         CERTAIN DOCUMENTS UNDER SEAL (DKT. NO. 69)


      On August 20, 2018, defendants Fidelity Brokerage Services LLC and

National Financial Services LLC (“Fidelity”) filed this Motion for Leave to File

Certain Documents Under Seal. Dkt. No. 69. The court FINDS that good cause

exists to restrict the proposed documents to case participants and GRANTS the

motion. The court ORDERS that the clerk’s office shall restrict the following

documents to case participants and the court:

            1. Fidelity’s Memorandum in Support of its Motion for Summary
               Judgment (Dkt. No. 72);

            2. Fidelity’s Statement of Proposed Material Facts (Dkt. No. 73); and

            3. Exhibits 1-2 (Dkt. Nos. 73-1, 73-2), 5 (Dkt. No. 73-5), 7-8 (Dkt.
               Nos. 73-7, 73-8), 12-33 (Dkt. Nos. 73-13 through 73-33), 37-44
               (Dkt. Nos. 73-37 through 73-44), 46-50 (Dkt. Nos. 73-46 through
               73-50), 52-71 (Dkt. Nos. 73-52 through 73-71), and 73-78 (Dkt.
     Nos. 73-73 through 73-78) to Fidelity’s Statement of Proposed
     Material Facts.

Dated in Milwaukee, Wisconsin this 13th day of March, 2019.

                                         BY THE COURT:



                                         ______________________________
                                         HON. PAMELA PEPPER
                                         United States District Judge




                               2
